Citation Nr: 0202652	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  94-29 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Increased evaluation for posttraumatic stress disorder 
(PTSD), currently rated as 50 percent disabling.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which confirmed a previous 30 percent 
rating for the veteran's service-connected PTSD.  In a May 
1999 rating decision, the RO granted an increased disability 
rating for the veteran's service-connected PTSD, to 50 
percent, effective March 18, 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed by the RO.

2. Prior to March 18, 1999 the veteran's PTSD was manifested 
primarily by feelings of depression, difficulty sleeping, 
nightmares, occasional flashbacks, marked startle response 
and some homicidal or suicidal ideation at times.  The 
veteran's PTSD was not manifested by a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
panic attacks more than once a week, impairment of short 
and long term memory, impaired judgment, or impaired 
abstract thinking.  The veteran's PTSD was also not 
manifested by considerable impairment in the ability to 
establish and maintain effective or favorable 
relationships with people, or considerable industrial 
impairment.

3. Subsequent to March 18, 1999 the veteran's PTSD is 
manifested primarily by non-specific flashbacks and 
nightmares, auditory hallucinations once per month, gross 
alienation from people, irritability, impaired 
concentration impaired memory, impaired attention, some 
homicidal and suicidal ideation at times, and overall 
moderate symptoms related to PTSD.  The veteran's PTSD is 
not manifested by obsessional rituals which interfere with 
routine activities, speech intermittently illogical 
obscure, or irrelevant, near continuous panic or 
depression affecting the ability to function 
independently, impaired impulse control, spatial 
disorientation, or neglect of personal hygiene.  The 
veteran's PTSD is also not manifested by severe impairment 
in the ability to establish and maintain effective or 
favorable relationships with people, or severe industrial 
impairment.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 30 
percent prior to March 18, 1999 for the veteran's service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2001); 38 C.F.R. § 4.132, DC 9411 (1995).

2. The criteria for a disability evaluation in excess of 50 
percent subsequent to March 18, 1999 for the veteran's 
service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, DC 9411 
(2001); 38 C.F.R. § 4.132, DC 9411 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326). The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West1991 & Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the March 1994 
and May 1999 rating decisions, the June 1994 Statement of the 
Case, and the June 1997, June 1999, November 1999, March 
2001, and May 2001 Supplemental Statements of the Case of 
what would be necessary, evidentiary wise, to grant an 
increased rating for PTSD.   In addition, the Board Remand of 
June 2000 also informed the veteran of the evidence necessary 
to grant his claim.  The notices sent to the veteran 
discussed the available evidence and informed the veteran 
that an increased rating for PTSD was being denied because 
the overall evidence did not show that the disability 
criteria for the next higher evaluation under the Rating 
Schedule were met.  The notices discussed what the criteria 
were for a higher evaluation.  The Board therefore concludes 
that the veteran was adequately informed of the information 
and evidence needed to substantiate his claims, and the RO 
complied with VA's notification requirements.  Thus, VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO gathered the veteran's service medical records, and 
voluminous VA hospitalization records and VA outpatient 
treatment records dated from January 1994 to September 2000.  
The veteran was provided VA examinations in January 1994, 
April 1998 and August 2000.  The veteran has not indicated 
that there is other relevant evidence available.  Thus the 
Board finds that the RO provided the requisite assistance to 
the veteran in obtaining evidence regarding the claimed 
disability.  In fact, it appears that all such evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2001) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (2001).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001). 

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2001); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings."  See Fenderson v. West, 12 Vet App 119, 126 (1999) 
(citing 38 C.F.R. §§ 3.400, 3.500).




II.  Evidence

The veteran was initially granted service connection for PTSD 
in 1989.  The RO determined that his PTSD was 30 percent 
disabling at that time.  The veteran indicated that he 
participated in combat while in Vietnam and that he killed 
enemy soldiers, and that he had experiences of seeing body 
bags, and of witnessing explosions killing children.  The RO 
determined that his stressors were verified and granted 
service connection.  

In 1994 the veteran filed a claim seeking an increased 
disability evaluation for his PTSD.  The veteran underwent a 
VA examination in January 1994.  The examiner noted the 
veteran's past history of alcohol abuse and drug use.  The 
examiner noted the veteran's facial expression was one of 
depression.  The veteran reported avoiding war movies, and 
having occasional nightmares sometimes as often as once or 
twice a week as well as very infrequent flashbacks once or 
twice a year.  The veteran reported feeling removed from 
people, unable to maintain relationships or get close to 
people.  The veteran reported being irritable, and a loner, 
and he reported a marked startle response.  The veteran 
denied suicidal thoughts.  The veteran did report auditory 
hallucinations.  The examiner indicated that the veteran's 
depression seemed to have worsened since 1989 and the 
examiner noted that it was difficult to determine which 
symptoms were related to PTSD and which were related to 
alcoholism.  The examiner provided diagnoses of PTSD, 
dysthymic disorder, schizotypal traits, and the examiner 
provided a Global Assessment of Functioning Scale (GAF) score 
of 45 which is indicative of serious symptoms or any serious 
impairment in social occupational or school functioning.

VA hospitalization records dated from January 24, 1994 to 
February 23, 1994 reveal that the veteran was hospitalized 
with a diagnosis of cocaine and alcohol dependence and 
Cannabis abuse.  VA outpatient treatment notes dated from 
January 1996 to September 1996 indicate the veteran was 
complaining of difficulty sleeping, nightmares, anxiety, 
depression, and mood shifts.  

Records of VA hospitalization dated from September 24, 1996 
to November 19, 1996 reveal that the veteran was admitted to 
the hospital and treated for a variety of complaints.  The 
veteran complained of feeling depression, irritability, 
helplessness, difficulty concentrating, difficulty sleeping, 
nightmares, and flashbacks.  Upon admission to the hospital, 
mental status examination revealed that the veteran was alert 
and cooperative.  He spoke with a normal rate and tone of 
voice.  He was somewhat depressed with an appropriate affect.  
The veteran denied having suicidal or homicidal thoughts 
although he did acknowledge having some auditory 
hallucinations.  There was no evidence of visual 
hallucinations or paranoid persecutory ideas.  The veteran 
was employed as a laundry worker at the Gulfport psychiatric 
hospital at the time of this hospitalization.  In October 
1996 there is a note indicating that the veteran was 
expressing suicidal ideation and possibly even attempted an 
overdose of pills.  The examiner noted that the veteran was 
drinking considerably before admission to the hospital and 
has been using cocaine and marijuana.  The hospitalization 
discharge summary indicated a diagnosis of PTSD with 
depression as well as chronic back pain. The examiner 
provided a GAF score of 80 which is indicative of transient 
and expectable reactions to psychosocial stressors, and no 
more than slight impairment in social, occupations, or school 
functioning.

An outpatient treatment note dated in January 1997 indicated 
that the veteran was suffering from anxiety, nervousness, 
agitation, and irritability, and had been unable to return to 
work.  The record reveals that the veteran was again 
hospitalized from February 3, 1997 to March 12, 1997.  It was 
reported that he drank about a 6-pack of beer daily and had a 
$50 a week cocaine habit.  Mental status examination revealed 
that there was no overt thought disorder present.  The 
veteran was mildly depressed, but his affect was appropriate.  
There was no evidence of suicidal or homicidal ideation.  The 
veteran reported occasional auditory hallucinations, 
flashbacks, and nightmares.  The discharge summary indicates 
diagnoses of substance dependence (cocaine and alcohol), 
PTSD, and chronic back pain.  The examiner provided a GAF of 
65 prior to admission and 75 at the time of discharge.  A GAF 
of 75 is indicative of transient and expectable reactions to 
psychosocial stressors, and no more than slight impairment in 
social, occupations, or school functioning.

The veteran was again hospitalized from February 10, 1998 to 
May 1, 1998.  The veteran was complaining of depression, 
flashbacks, and back pain.  The veteran indicated that his 
nightmares, flashbacks and depression were getting worse.  
The veteran was initially admitted to the emergency room on 
February 10, 1998 because he expressed suicidal and homicidal 
ideation, but upon arrival at the treatment ward, he 
indicated that he had no intention of carrying out those 
ideas, and he wanted ground privileges.  The hospital 
discharge summary indicates that the veteran's symptoms 
gradually improved during his stay.  The veteran was 
diagnosed with PTSD, dysthymic disorder, and chronic back 
pain.  The examiner provided a GAF of approximately 50 at 
admission and 70 at the time of discharge which is indicative 
of some mild symptoms or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well.

In April 1998 the veteran underwent a VA examination.  At 
that time the veteran was depressed, unhappy, annoyed, 
irritated, and speaking spontaneously with a pessimistic 
stream of thought that contained many suicidal elements.  The 
veteran complained of intrusive thoughts including nightmares 
5 or more times a week and flashbacks about once per week.  
The veteran described social isolation, having no friends and 
no leisure activities.  The veteran had a marked startle 
response to loud noises.  The veteran was depressed and 
complaining of short-term memory loss.  He was having trouble 
sleeping and complained of having auditory hallucinations.  
The examiner determined that the veteran was functioning at a 
below average level and noted that the veteran gave 
inconsequential or illogical answers to questions.  The 
examiner provided diagnoses of PTSD, major depressive 
disorder with psychotic features, cocaine dependence, and 
alcohol dependence.  The examiner stated that it was 
impossible to determine which symptoms were related to PTSD 
and which were related to substance abuse.

The veteran was again hospitalized from November 1, 1998 to 
December 2, 1998.  His complaints upon admission were 
flashbacks, depression, homicidal and suicidal ideation, and 
he indicated that he had recently started using drugs again 
and drinking.  After he had had started drinking again he and 
his family had a discussion and it was decided that he should 
go to the hospital again.  The examiner provided a diagnosis 
of PTSD and a history of substance abuse.  The veteran's GAF 
was about 40 on admission and was about 65 at the time of 
discharge.  A GAF of 65 is indicative of some mild symptoms 
or some difficulty in social, occupational, or school 
functioning but generally functioning pretty well.

A VA outpatient treatment note dated March 18, 1999  
indicates that the veteran had become increasingly isolated 
from people.  He was angry and short tempered around people, 
and then would get frustrated and his memory and 
concentration would fail.  The veteran was experiencing panic 
attacks, and paranoia.  The veteran had violent suicidal and 
homicidal thoughts. The veteran reported poor sleep, 
intrusive thoughts and nightmares.  The physician provided a 
GAF of 41 which is indicative of serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.

The veteran underwent a VA examination in August 2000.  The 
examiner reported that the veteran gave answers that seemed 
oriented toward compensation.  The examiner reported that the 
veteran had a gross alienation from everyone, poor work 
history, no friends, and Vietnam-related flashbacks and 
nightmares.  The veteran was open in reporting his history of 
polysubstance abuse.  When examined, the veteran was 
cooperative and displayed no confusion about reality.  The 
veteran stated that he did hear voices but it is noted that 
he never accepted them as real.  His mood was not markedly 
depressed in the quality of his feelings, but depression was 
manifested in the intensity of his irritability.  The 
examiner opined that polysubstance abuse may be contributing 
to the veteran's irritability.  The examiner found that the 
veteran was very impatient, and that his attention, 
concentration, and memory were impaired.  The veteran 
reported nightmares and Vietnam flashbacks.  His insight was 
impaired but his judgment was adequate.  The examiner 
provided diagnoses of PTSD and polysubstance abuse.  The 
examiner noted that he found no basis for a diagnosis of 
depression that was independent from the other two diagnoses.  
The examiner provided a GAF score of 55 which is indicative 
of moderate symptoms or any serious impairment in social 
occupational or school functioning.  The examiner noted that 
the veteran might be employable or able to become employable 
except for the long history of polysubstance abuse.

The veteran was admitted to a VA hospital on August 4, 2000.  
He presented with cocaine and marijuana use and complaints of 
flashbacks and PTSD-related problems.  He complained of 
flashbacks and nightmares although he could not be specific 
about what they were.  The veteran reported auditory 
hallucinations about once per month and occasional suicidal 
and homicidal thoughts, although the examiner noted doubts 
about the reporting of these symptoms based on the veteran's 
affect and other signs.  There was a diagnosis of 
polysubstance abuse (rule out PTSD) and a GAF score of 50 was 
provided, which indicates serious symptoms or any serious 
impairment in social occupational or school functioning.  
When discharged on August 28, 2000, the diagnoses were 
adjustment disorder, history of substance abuse, and history 
of PTSD.  It was noted that his GAF ranged from 40-75.  

The veteran was hospitalized from August 28, 2000 to 
September 18, 2000.  The veteran was admitted because of 
complaints of increasing anger and depression.  The veteran 
admitted use of cocaine and marijuana and complained of 
increasing flashbacks and nightmares.  The discharge summary 
indicated that the veteran was passive-aggressive and 
nonspecific about details regarding his flashbacks and 
nightmares.  The veteran reported auditory hallucinations 
about once per month.  The veteran denied any homicidal or 
suicidal thoughts during this hospitalization although he did 
state he had those thoughts in the past.  The veteran was 
depressed in mood and affect at times.  His judgment was fair 
and insight was limited.  There was no impairment of memory 
or cognition.  The examiner provided diagnoses of substance 
dependence (cocaine and cannabis) continuous, periodic 
alcohol abuse, substance-induced mood disorder with 
depression, PTSD, personality disorder, and low back pain.  
The hospital discharge summary indicates a GAF of about 60 on 
admission and about 70 at its highest point.  A GAF of 70 is 
indicative of some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well. 
III.  Analysis

Under the current regulations, a 30 percent rating is 
warranted for PTSD when there is "occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)".  38 C.F.R. § 4.130, DC 9411 
(2001).

A rating of 50 percent is warranted for PTSD when there is 
"occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships." Id.

A higher rating, of 70 percent, requires disability more 
closely reflecting "deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. Id.

The Board also notes that after the appellant filed his claim 
for an increase, portions of the VA schedule of rating 
criteria governing mental disorders, including the criteria 
under Diagnostic Code 9411, were amended effective November 
7, 1996.  Accordingly, the Board will apply the regulation 
most favorable to the appellant.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1990).

The regulatory criteria prior to November 7, 1996 provided 
that a 30 percent disabling evaluation was warranted when 
there was "definite impairment in the ability to establish 
and maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment." 
38 C.F.R. § 4.132, DC 9411 (1995).

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 7104 
(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).

The old regulatory criteria provided that a 50 percent 
disabling evaluation was warranted when the "ability to 
establish and maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, DC 9411.  

A higher evaluation, of 70 percent, was not warranted under 
the old regulations unless the "ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Id.

A.  Entitlement to a disability evaluation greater than 30 
percent prior to March 18, 1999

Prior to March 18, 1999 the veteran's PTSD was manifested 
primarily by flashbacks, nightmares, marked startle response, 
difficulty sleeping, irritability and poor or limited 
interpersonal relationships.  The veteran was experiencing 
auditory hallucinations occasionally, and there was some 
evidence of homicidal or suicidal ideation although this was 
not constant.  Additionally, the veteran was suffering from 
substance abuse including alcohol, cocaine, and marijuana.  
The veteran was employed until 1996, most recently working in 
the laundry at a VA hospital.

VA outpatient treatment records from 1996 through 1998, as 
well as VA hospitalization records from January 1994 to 
December 1998 reveal a history of polysubstance abuse as well 
as PTSD.  In fact, many of the hospitalizations were 
immediately precipitated by substance abuse.  It is pertinent 
to note that in February-March 1997 and November-December 
1998, hospitalizations it was specifically noted that the 
veteran was abusing alcohol and/or drugs at admission and 
that his GAF improved substantially during hospitalization, a 
time when he was presumably abstaining from alcohol and 
drugs.   The veteran clearly had feelings of depression, 
nightmares, flashbacks, and sometimes suicidal or homicidal 
thoughts.  However, it is clear that his substance abuse 
interfered with his functioning also.  Several of his 
hospitalizations reveal a pattern of substance abuse and 
treatment for this problem.  In the examination report from 
April 1998, the VA examiner specifically notes that it is 
virtually impossible to determine which symptoms are related 
to PTSD and which to substance abuse and in fact the 
substance abuse might make the PTSD symptoms better or worse 
and there is no way to tell which.  

During the hospitalizations dating from 1994 to late 1998 the 
veteran was evaluated numerous times and has assigned a GAF 
score for each hospitalization.  This ranged from a low of 
about 40 (at admission on November 1, 1998) to a high of 
about 80 (the September 24, 1996 to November 19, 1996 
hospitalization).  The majority of the GAF scores, however, 
in the years 1994 to 1998 were in the range from 60-75.  A 
GAF score of 60 was assigned at the time of discharge in 
December 1998, a score of 65 during the hospitalization from 
January 24, 1994 to February 23, 1994, and a score of 75 
during the hospitalization from February 3, 1997 to March 12, 
1997.  Scores in the range from 61-70 indicate some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well.

The veteran prior to March 18, 1999 clearly was suffering 
from symptoms such as depressed mood, anxiety, 
suspiciousness, and chronic sleep impairment.  These symptoms 
warrant a 30 percent disability rating under the current 
regulations.  38 C.F.R. § 4.130, DC 9411 (2001).  A higher 
rating, of 50 percent, is not warranted under the current 
regulations because there is no evidence of symptoms such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
impaired judgment, or impaired abstract thinking.  Without 
being able to determine exactly which of the veteran's 
symptoms are related to PTSD and which to substance abuse, 
the Board finds that a 30 percent rating is warranted, and no 
higher, under the current regulations, even after all doubt 
is resolved in the veteran's favor (i.e., assuming his 
impairment is due exclusively to PTSD).

Under the old regulations a 50 percent rating is not 
warranted unless there is disability more closely 
approximating the "ability to establish and maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment." 
38 C.F.R. § 4.132, DC 9411 (1995).  The Board notes that the 
veteran did work until sometime in 1996, and that his GAF 
scores were more in the "mild" range.  This evidence suggests 
that the industrial impairment attributable to PTSD does not 
approximate the criteria for a 50 percent evaluation prior to 
March 18, 1999, even after all doubt is resolved in the 
veteran's favor.

B. Entitlement to a disability evaluation greater than 50 
percent from March 18, 1999

A March 18, 1999 VA outpatient treatment note indicates that 
the veteran was suffering from increased isolation.  The 
veteran reported getting angry and short tempered around 
people which leads to frustration and memory and 
concentration failure.  The veteran reported panic attacks, 
anxiety attacks and paranoia.  He was having violent suicidal 
and homicidal thoughts, nightmares, and intrusive thoughts of 
Vietnam.  The veteran's mood was depressed and he had a 
flattened affect.  A GAF score of 41, indicating serious 
symptoms was assigned.

VA hospitalization records from August and September 2000 
indicate that the veteran continues to suffer from 
polysubstance abuse as well as PTSD.  He admitted consuming 
alcohol and using cocaine and marijuana prior to his 
admission to the hospital.  There was notation of suicidal 
and homicidal ideation, as well as nonspecific flashbacks and 
nightmares.  The veteran reported auditory hallucinations 
about once per month. A GAF score of 40 was assigned at the 
time of admission, but by discharge the veteran's GAF score 
was 75 which is no more than slight impairment.

The VA examination in August 2000 revealed that the veteran 
was grossly alienated from people, had no friends, was 
experiencing Vietnam flashbacks and nightmares, and was 
experiencing auditory hallucinations.  The veteran was 
cooperative and in touch with reality, his mood was not 
markedly depressed.  The veteran had impairment of attention, 
concentration, and memory.  The veteran's judgment was 
adequate.  The examiner assigned a GAF score of 55 which 
indicates moderate symptoms, and indicated that the veteran 
could possibly be employable except for the long history of 
substance abuse.

Under the current regulations, a 70 percent rating is not 
warranted unless there is disability more closely reflecting 
"deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130, DC 9411 
(2001).  The only one of the symptoms that the veteran 
exhibits is occasional suicidal ideation.  There is no 
evidence of obsessional rituals, no evidence of near-
continuous panic affecting the ability to function 
independently, no evidence of impaired impulse control, no 
evidence of spatial disorientation, and no evidence of 
neglect of hygiene or personal appearance.  Therefore, based 
on all the evidence, the Board finds that the veteran's PTSD 
does not more closely approximate the criteria for a 70 
percent evaluation under the current regulations, and the 50 
percent rating from March 18, 1999 should be maintained.

Under the old regulations, a 70 percent rating is not 
warranted unless the "ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment."  38 C.F.R. § 4.132, 
DC 9411 (1995).  During the veteran's hospitalization in 
August 2000, it was noted that he was currently using cocaine 
and marijuana.  His unreliability regarding his description 
of the extent of his substance abuse was noted, but it was 
clear that his GAF, which ranged from 40-75 during the 
admission, was at the higher range when he was discharged.  
By the time he was discharged in September 2000, his GAF was 
in the 60-70 range, reflecting mild symptoms.  The VA 
examiner in August 2000 did indicate his opinion that the 
veteran was employable or could become employable except for 
the long history of substance abuse.  This indicates that 
there is not severe impairment in the ability to obtain or 
retain employment that is based on PTSD.  Therefore, the 
Board finds that a rating in excess of 50 percent from March 
19, 1999 is not warranted under the old regulations.

With respect to this claim, the RO has not expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The criterion for 
such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence does not suggest that the veteran's PTSD has caused 
marked employment interference or require frequent medical 
treatment.  The veteran has been frequently hospitalized, 
however, it is clear from the record that these 
hospitalizations are frequently precipitated by substance 
abuse, and the VA examiner in August 2000 specifically found 
that but for the substance abuse, the veteran would likely be 
employable.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC. 6-96 (1996).



ORDER

Entitlement to a disability evaluation for PTSD greater than 
30 percent prior to March 18, 1999 is denied.

Entitlement to a disability evaluation for PTSD greater than 
50 percent from March 18, 1999 is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

